Title: To George Washington from Thomas Sim Lee, 9 May 1778
From: Lee, Thomas Sim
To: Washington, George


                    
                        Sir
                        Annapolis [Md.] May 9th 1778.
                    
                    Your Excellency’s Letter was delivered to me in the absence of the Governor & Council. In answer to which, I am to Observe, that no particular provision has been made by our Assembly for Recruiting the German Battalion, further than a general License to raise Men in the different parts of this State.
                    The Inconveniencies that had been experienced by enlisting the Inhabitants, to serve in the Regiments of other States, induced the Legislature sometime since, to prohibit the practice under a heavy penalty. The Resolve of Congress has Occasioned a partial Repeal of this prohibition, & accordingly the following Clause was inserted the last Session of Assembly, in the Act to procure Troops for the American Army, By Virtue of which, Levies for this Battalion are now Excepted.
                    “And be it Enacted, that it shall and may be lawful, for the Officers or Recruiting Sergeants of the German Battalion, to Recruit what men may be Wanting to fill up the same within the limits of this State, without any Special license from the Governor & Council for so doing, any law to the Contrary Notwithstanding.”
                    I have only to add, that it is not in my power to communicate any particular Instructions for the assisting the Officers in this service, further than to Recommend their attendance in the back Counties, Where the greatest number of Germans reside. I have the honor to be with the greatest respect, Your Most Obedient Humble servant
                    
                        Tho. Sim Lee
                    
                